Citation Nr: 0928024	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which granted service 
connection for erectile dysfunction with a noncompensable 
rating.  In his notice of disagreement, the Veteran indicated 
that his service connected erectile dysfunction resulted in 
loss of use of a creative organ, as he could not achieve 
vaginal penetration less than half of the time.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  With the use of medication, the Veteran does not have 
the total loss of erectile power secondary to diabetes 
mellitus, resulting in inability to achieve vaginal 
penetration; even without medication, he does not have total 
erectile dysfunction. 


CONCLUSION OF LAW

The criteria for the award of special monthly compensation 
based on loss of use of a creative organ have not been met.  
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in August 2005.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The claim for special monthly compensation based on loss of 
use of a creative organ, is a downstream issue from the grant 
of service connection.  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  38 C.F.R. § 3.159(b) (2008).

In this case, the request for special monthly compensation 
based on loss of use of a creative organ was initiated in the 
June 2006 notice of disagreement; as such, there is no duty 
to provide § 5103(a) notice. 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An August 2006 notice 
letter addressed these matters.

Law and Regulations

Special monthly compensation under 38 U.S.C. 1114(k) is 
payable for each anatomical loss or loss of use of one or 
more creative organs.  This special compensation is payable 
in addition to the basic rate of compensation otherwise 
payable on the basis of degree of disability, provided that 
the combined rate of compensation does not exceed the monthly 
rate set forth in 38 U.S.C. 1114(l) when authorized in 
conjunction with any of the provisions of 38 U.S.C. 1114(a) 
through (j) or (s).  When there is entitlement under 38 
U.S.C. 1114 (l) through (n) or an intermediate rate under (p) 
such additional allowance is payable for each such anatomical 
loss or loss of use existing in addition to the requirements 
for the basic rates, provided the total does not exceed the 
monthly rate set forth in 38 U.S.C. 1114(o).  The limitations 
on the maximum compensation payable under this paragraph are 
independent of and do not preclude payment of additional 
compensation for dependents under 38 U.S.C. 1115, or the 
special allowance for aid and attendance provided by 38 
U.S.C. 1114(r). 
(1) Creative organ. 
(i) Loss of a creative organ will be shown by acquired 
absence of one or both testicles (other than 
undescended testicles) or ovaries or other creative 
organ.  Loss of use of one testicle will be established 
when examination by a board finds that: 
(a) The diameters of the affected testicle are 
reduced to one-third of the corresponding diameters 
of the paired normal testicle, or 
(b) The diameters of the affected testicle are 
reduced to one-half or less of the corresponding 
normal testicle and there is alteration of 
consistency so that the affected testicle is 
considerably harder or softer than the corresponding 
normal testicle; or 
(c) If neither of the conditions (a) or (b) is met, 
when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, 
establishes the absence of spermatozoa. 
(ii) When loss or loss of use of a creative organ 
resulted from wounds or other trauma sustained in 
service, or resulted from operations in service for the 
relief of other conditions, the creative organ becoming 
incidentally involved, the benefit may be granted. 
(iii) Loss or loss of use traceable to an elective 
operation performed subsequent to service, will not 
establish entitlement to the benefit.  If, however the 
operation after discharge was required for the 
correction of a specific injury caused by a preceding 
operation in service. it will support authorization of 
the benefit.  When the existence of disability is 
established meeting the above requirements for 
nonfunctioning testicle due to operation after service, 
resulting in loss of use, the benefit may be granted 
even though the operation is one of election.  An 
operation is not considered to be one of election where 
it is advised on sound medical judgment for the relief 
of a pathological condition or to prevent possible 
future pathological consequences. 
(iv) Atrophy resulting from mumps followed by orchitis 
in service is service connected.  Since atrophy is 
usually perceptible within 1 to 6 months after 
infection subsides, an examination more than 6 months 
after the subsidence of orchitis demonstrating a normal 
genitourinary system will be considered in determining 
rebuttal of service incurrence of atrophy later 
demonstrated.  Mumps not followed by orchitis in 
service will not suffice as the antecedent cause of 
subsequent atrophy for the purpose of authorizing the 
benefit. 
38 C.F.R. § 3.350(a) (2008)

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

The Veteran contends that he is entitled to special monthly 
compensation for the loss of use a creative organ due to his 
service-connected Type II diabetes mellitus associated with 
herbicide exposure.  

The Veteran was granted service connection for Type II 
diabetes mellitus associated with herbicide exposure with a 
20 percent evaluation effective June 6, 2005. 

Private medical records from R.M., M.D., a urologist, dated 
from November 1997 to January 2005 are of record.  In June 
2002, the Veteran was seen for "erection problems".  He 
stated that his erections did not last long.  After 
discussing options, it was suggested that he would try a 
higher dose of Viagra (he had used a lower dose in the past).  
In December 2002, he related that he was doing well with 
Viagra.  In October 2003, he request to be placed on Levitra. 

In November 2005, the Veteran under went a VA diabetes 
mellitus medical examination, and a VA genitourinary 
examination.  In both instances, the physician related 
reviewing the claims folder and medical records.  The Veteran 
reported the onset of erectile dysfunction in 1998, and the 
diagnosis of diabetes mellitus in 2001.  He had tried other 
medications for the problem and was currently using Viagra.  
He stated that prior to treatment, vaginal penetration was 
possible less than half the time.  with the use of oral 
medication, vaginal penetration was possible all, or almost 
all of the time.  He reported normal ejaculations.  Physical 
examination revealed normal penis, testicles, prostate, 
epididymitis/spermatic cord/scrotum, and normal seminal 
vesicles (non-palpable). 

In the present case, the Veteran is service connected for 
erectile dysfunction.  Under the current regulations, he does 
not meet the criteria for an award of special monthly 
compensation for the loss of use a creative organ.  The fact 
that he uses oral medications to sustain the erection 
necessary for vaginal penetration, is not significant, for by 
his own statements, without the medication, he is still able, 
albeit less than half of the time, to achieve an erection 
sustained through the duration of intercourse.  With the use 
of medication, he does not have erectile dysfunction. Absent 
evidence of total inability to achieve an erection, there is 
no basis for the award of special monthly compensation for 
the loss of use a creative organ.  



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


